Title: From George Washington to Timothy Pickering, 10 August 1796
From: Washington, George
To: Pickering, Timothy


        Private
       
        
          Sir.
          Mount Vernon 10th Augt 1796
        
        The last Post brought me the enclosed letter from General Pinckney. It becomes necessary now to prepare Instructions for him without delay. To bring him fully and perfectly acquainted with the conduct and policy of this government towards France &c. and the motives which have induced the recall of Mr Monroe.
        As this measure will excite, when known, much speculation; and set all the envenomed pens to work; it is worthy of consideration what part, and how much, of the causes which have produced this event, should be spoken of unofficially by the Officers of government.
        It Will be candid, proper and necessary, to apprise Mr Monroe (as the measure, and his successor are decided on) of his recal; and in proper terms, of the motives which have impelled it.
        In the course of next week (probably about the middle of it) I expect to commence my journey for Philadelphia; but as I shall be obliged to halt a day at the Federal City, and from the heat of the season, and other circumstances, must travel slow, it is not likely I shall arrive there before the middle of the following week.
        
          Go: Washington
        
      